UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-06071 DWS Institutional Funds (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2013 ITEM 1. REPORT TO STOCKHOLDERS December 31, 2013 Annual Report to Shareholders DWS S&P 500 Index Fund Contents DWS S&P 500 Index Fund 3 Letter to Shareholders 4 Portfolio Management Review 9 Performance Summary 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 18 Notes to Financial Statements 26 Report of Independent Registered Public Accounting Firm 27 Information About Your Fund's Expenses 28 Tax Information DWS Equity 500 Index Portfolio 30 Investment Portfolio 47 Statement of Assets and Liabilities 48 Statement of Operations 49 Statement of Changes in Net Assets 50 Financial Highlights 51 Notes to Financial Statements 58 Report of Independent Registered Public Accounting Firm 59 Advisory Agreement Board Considerations and Fee Evaluation 65 Board Members and Officers 71 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Various factors, including costs, cash flows and security selection, may cause the fund's performance to differ from that of the index. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. This fund is not sponsored, endorsed, sold, nor promoted by Standard & Poor's®, and Standard & Poor's makes no representation regarding the advisability of investing in the portfolio. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Having recently joined Deutsche Asset & Wealth Management as president of the DWS funds and head of Fund Administration, I'd like to take this opportunity to introduce myself. I come with 20 years of experience in asset management and the mutual fund industry. My job is to work closely with your fund board to ensure optimal oversight of the DWS funds' management and operations. I look forward to serving in this role on your behalf. As for the economy, experts seem to agree that both the U.S. and global economies are recovering. Interest rates, while destined to rise to a level more in line with historical "normal" at some point, will likely remain relatively low for the foreseeable future. The stock markets continue to demonstrate strength as housing rebounds, American manufacturing strengthens, the U.S. budget deficit improves and unemployment continues to move lower. However, uncertainty persists regarding the pace of the recovery, the eventual tapering of government bond purchases, the potential for further political gridlock around the fiscal impasse and lingering effects of the financial crisis. All this uncertainty may well contribute to volatility in both the bond and stock markets. It may help to remember that market fluctuations are not unusual. However, significant market swings may also reflect behavior that is driven more by investor emotion than any fundamental factors relating to the securities in question. If volatility is making you nervous, it may be time to review your investments. A trusted financial advisor can help you determine if a strategy change is appropriate and identify risk management strategies that serve your specific goals and situation. Best regards, Brian Binder President, DWS Funds Portfolio Management Review (Unaudited) Market Overview All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 9 through 10 for more complete performance information. Investment Process The fund seeks to provide investment results that, before expenses, correspond to the total return of common stocks publicly traded in the United States, as represented by the Standard & Poor's 500 Composite Stock Price Index (S&P 500 Index). DWS S&P 500 Index Fund returned 31.45% during 2013. Since the fund's investment strategy is to replicate the performance of the Standard & Poor's 500® (S&P 500) Index, the fund's return is normally close to the return of the index. The S&P 500 Index returned 32.39% for the one-year period ending December 31, 2013. The difference in return is typically driven by transaction costs and fund expenses. Economic growth improved steadily throughout the year, highlighted by strength in housing prices, employment and consumer spending. Monetary policy remained largely supportive, with all of the world's major central banks continuing to take steps to stimulate their respective economies. Domestic equities delivered substantial gains during 2013, finishing with their best year since 1997. A number of factors contributed to a sharp improvement in investor sentiment and a corresponding increase in valuations. Corporate earnings — though not rising as fast as stock prices — continued to move steadily higher, and the ongoing improvement in corporations' balance sheets helped fund stock buybacks and fuel investor confidence. "Domestic equities delivered substantial gains during 2013, finishing with their best year since 1997." Perhaps most important, the year was notable for the absence of negative headlines that characterized the prior three years. Whereas headlines regarding the European debt crisis, the "fiscal cliff," elections and similar issues weighed on returns in 2011 to 2012, the past year ending December 31, 2013 was relatively crisis-free. The only hiccup occurred late in the second quarter of 2013, when the first notion that the U.S. Federal Reserve Board (the Fed) would be compelled to "taper" its quantitative easing policy led to a brief downturn in the financial markets. Investors gradually became used to this idea, however, and by the time the Fed officially announced the first reduction in quantitative easing on December 18, 2013, the issue had ceased to be a major driver of performance. Positive Contributors to Fund Performance In a reflection of the positive market backdrop, all 10 sectors of the S&P 500 Index finished in positive territory. The two top-performing sectors — consumer discretionary and industrials — tend to have the highest degree of economic sensitivity. As a result, their returns were boosted by the environment of stronger growth and improving business and consumer confidence. Performance in the consumer discretionary sector was driven by the strength in media, cable and Internet companies, along with retailers and restaurants. The Internet group delivered especially high returns, led by Netflix, Inc., Priceline.com, Inc. and Amazon.com, Inc. Within industrials, the aerospace/defense and transportation industries stood out among the sector's many winners. Financial stocks also closed the year with a return superior to that of the S&P 500 Index. The sector came into the year with below-market valuations, a hangover from the 2007 to 2008 financial crisis. As the economy and housing market improved, investors gradually felt more confident in taking advantage of these depressed values. In addition, the steepening of the yield curve (i.e., the faster increase in long-term rates compared to short-term rates) increased the gap between the rates at which banks borrow and lend — a positive for their bottom lines. The top performers in the sector during 2013 were E*TRADE Financial Corp., Genworth Financial, Inc. and Lincoln National Corp. The health care sector also finished the year with a return well north of the broader market, thanks largely to the strong showing of biotechnology stocks (Celgene Corp., Gilead Sciences, Inc.) medical device makers (Boston Scientific Corp., St. Jude Medical, Inc.), distributors (McKesson Corp.) and insurers (CIGNA Corp. and Humana, Inc.). Pharmaceutical shares largely lagged the overall sector amid the general underperformance of stable, dividend-paying stocks, but this shortfall was more than offset by the strength elsewhere in the sector. Among individual stocks, the top performers of 2013 were Netflix, Inc., Micron Technology, Inc., Best Buy Co., Inc. and Delta Air Lines, Inc. Negative Contributors to Fund Performance Two sectors stood out for the extent of their shortfall relative to the broader market: utilities and telecommunications services. Both are heavily populated with relatively conservative, dividend-paying stocks, which fell out of favor at a time of elevated investor risk appetites. Prime examples of larger stocks that performed well but nonetheless trailed the broader market included AT&T, Inc. and Verizon Communications, Inc. in telecommunications, and Duke Energy Corp. and Southern Co. in utilities. The consumer staples sector lagged for largely the same reason, although the extent of the underperformance was less than it was for either utilities or telecommunications. Ten Largest Equity Holdings at December 31, 2013 (17.6% of Net Assets) 1. Apple, Inc. Designs, manufactures and markets personal computers and related computing and mobile communications devices 3.0% 2. Exxon Mobil Corp. Explorer and producer of oil and gas 2.6% 3. Google, Inc. Provides a Web-based search engine for the Internet 1.8% 4. Microsoft Corp. Develops, manufactures, licenses, sells and supports software products 1.7% 5. General Electric Co. Diversified technology, media and financial services company 1.7% 6. Johnson & Johnson Provider of health care products 1.5% 7. Chevron Corp. Operator of petroleum exploration, delivery and refining facilities 1.4% 8. Procter & Gamble Co. Manufacturer of diversified consumer products 1.3% 9. JPMorgan Chase & Co. Provider of global financial services 1.3% 10. Wells Fargo & Co. A diversified financial services company 1.3% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 30. A quarterly Fact Sheet is available on dws-investments.com or upon request. Please see the Account Management Resources section on page 71 for contact information. The materials sector finished the year with a healthy, 20%-plus gain, but it also fell short of the index return. Commodity prices were generally weak during 2013, weighing on the shares of related companies. Producers of steel, industrial metals and — in particular — gold generally lagged the index for a third year in a row. Similarly, the relative performance of energy stocks was pressured by the growing supply of oil and natural gas arising from the domestic "energy renaissance." On the plus side, cheaper energy prices were a boon for refining stocks for which crude oil is the primary input cost, such as Valero Energy Corp. and Phillips 66. Information technology stocks generally performed well in 2013, led by strength in the semiconductor and storage industries, as well as in specific large-cap stocks such as Google, Inc. and Microsoft Corp. However, these positives were offset by one important laggard: Apple, Inc. The stock is the largest component of the information technology sector, so its sluggish performance dragged down the return of the entire group. However, this obscures the fact that many technology companies in fact delivered very healthy returns at a time of improving economic growth. Among individual stocks, the year's worst performers were J.C. Penney Company, Inc.,* Newmont Mining Corp., and the coal miner Cliffs Natural Resources, Inc. * Not held in the portfolio as of December 31, 2013. Outlook and Positioning We continue to follow a passive strategy designed to provide returns that approximate those of the benchmark. Subadvisor Northern Trust Investments, Inc. ("NTI"), a subsidiary of Northern Trust Corporation, is the subadvisor for the fund. Portfolio Manager Brent Reeder, Senior Vice President of Northern Trust Investments, Inc. Portfolio Manager of the fund. Joined the fund in 2007. — Joined Northern Trust Investments, Inc. in 1993 and is responsible for the management of quantitative equity portfolios. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization- weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Quantitative easing entails the Fed's purchase of government and other securities from the market in an effort to increase money supply. The consumer discretionary sector represents industries that produce goods and services that are not necessities in everyday life. Consumer staples are the industries that manufacture and sell products such as food and beverages, prescription drugs, and household products. Performance Summary December 31, 2013 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 12/31/13 Unadjusted for Sales Charge 31.45% 17.25% 6.74% Adjusted for the Maximum Sales Charge (max 4.50% load) 25.53% 16.18% 6.25% S&P 500® Index† 32.39% 17.94% 7.41% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 12/31/13 Unadjusted for Sales Charge 30.50% 16.38% 5.95% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 27.50% 16.27% 5.95% S&P 500® Index† 32.39% 17.94% 7.41% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 12/31/13 Unadjusted for Sales Charge 30.61% 16.42% 5.97% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 30.61% 16.42% 5.97% S&P 500® Index† 32.39% 17.94% 7.41% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 12/31/13 No Sales Charges 31.89% 17.58% 7.03% S&P 500® Index† 32.39% 17.94% 7.41% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2013 are 0.68%, 1.42%, 1.35% and 0.38% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class A, B and C shares prior to their inception on February 18, 2005 are derived from the historical performance of Class S shares of DWS S&P 500 Index Fund and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended December 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.50%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. "Standard & Poor's," "S&P 500," "Standard & Poor's 500" and "500" are trademarks of The McGraw-Hill Companies Inc., and have been licensed for use by the Fund's investment advisor. Class A Class B Class C Class S Net Asset Value 12/31/13 $ 12/31/12 $ Distribution Information as of 12/31/13 Income Dividends, Twelve Months $ Statement of Assets and Liabilities as of December 31, 2013 Assets Investment in the DWS Equity 500 Index Portfolio, at value $ Receivable for Fund shares sold Other assets Total assets Liabilities Payable for Fund shares redeemed Accrued Trustees' fees Other accrued expenses and payables Total liabilities Net assets, at value $ Net Assets Consist of Undistributed net investment income Net unrealized appreciation (depreciation) on investments and futures Accumulated net realized gain (loss) ) Paid-in capital Net assets, at value $ Net Asset Value Class A Net Asset Value and redemption price per share ($233,023,584 ÷ 9,509,421 outstanding shares of beneficial interest, $.01 par value, unlimited number of shares authorized) $ Maximum offering price per share (100 ÷ 95.50 of $24.50) $ Class B Net Asset Value, offering and redemption price per share ($1,656,262 ÷ 67,656 outstanding shares of beneficial interest, $.01 par value, unlimited number of shares authorized) $ Class C Net Asset Value, offering and redemption price per share ($43,907,681 ÷ 1,794,394 outstanding shares of beneficial interest, $.01 par value, unlimited number of shares authorized) $ Class S Net Asset Value, offering and redemption priceper share ($601,608,323 ÷ 24,492,657 outstanding shares of beneficial interest, $.01 par value, unlimited number of shares authorized) $ The accompanying notes are an integral part of the financial statements. Statement of Operations for the year ended December 31, 2013 Investment Income Income and expenses allocated from DWS Equity 500 Index Portfolio: Dividends (net of foreign taxes withheld of $36,062) $ Interest Income distributions — Central Cash Management Fund Securities lending income, including income from Daily Assets Fund Institutional, net of borrower rebates Expenses ) Net investment income allocated from DWS Equity 500 Index Portfolio Expenses: Administration fee Services to shareholders Distribution and service fees Professional fees Reports to shareholders Registration fees Trustees' fees and expenses Other Total expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) allocated from DWS Equity 500 Index Portfolio: Investments Futures In-kind redemptions Change in net unrealized appreciation (depreciation) allocated from DWS Equity 500 Index Portfolio on: Investments Futures Net gain (loss) Net increase (decrease) in net assets resulting from operations $ The accompanying notes are an integral part of the financial statements. Statement of Changes in Net Assets Years Ended December 31, Increase (Decrease) in Net Assets Operations: Net investment income (loss) $ $ Net realized gain (loss) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to shareholders from: Net investment income: Class A ) ) Class B ) ) Class C ) ) Class S ) ) Net realized gain: Class A — ) Class B — ) Class C — ) Class S — ) Total distributions ) ) Fund share transactions: Proceeds from shares sold Net assets acquired in tax-free reorganization* — Reinvestment of distributions Payment for shares redeemed ) ) Net increase (decrease) in net assets from Fund share transactions ) Increase (decrease) in net assets Net assets at beginning of period Net assets at end of period (including undistributed net investment income of $862,203 and $81,368, respectively) $ $ * On April 27, 2012, DWS S&P 500 Plus Fund was acquired by the Fund through a tax-free reorganization (see Note E). The accompanying notes are an integral part of the financial statements. Financial Highlights Years Ended December 31, Class A Selected Per Share Data Net asset value, beginning of period $ Income (loss) from investment operations: Net investment incomea Net realized and unrealized gain (loss) * Total from investment operations Less distributions from: Net investment income ) Net realized gains — ) — — — Total distributions ) Net asset value, end of period $ Total Return (%)b c c c c Ratios to Average Net Assets and Supplemental Data Net assets, end of period ($ millions) Ratio of expenses before expense reductions, including expenses allocated from DWS Equity 500 Index Portfolio (%) Ratio of expenses after expense reductions, including expenses allocated from DWS Equity 500 Index Portfolio (%) Ratio of net investment income (%) a Based on average shares outstanding during the period. b Total return does not reflect the effect of any sales charges. c Total return would have been lower had certain expenses not been reduced. * Amount is less than $.005. Years Ended December 31, Class B Selected Per Share Data Net asset value, beginning of period $ Income (loss) from investment operations: Net investment incomea Net realized and unrealized gain (loss) Total from investment operations Less distributions from: Net investment income ) Net realized gains — ) — — — Total distributions ) Net asset value, end of period $ Total Return (%)b c c Ratios to Average Net Assets and Supplemental Data Net assets, end of period ($ millions) 2 2 1 2 2 Ratio of expenses before expense reductions, including expenses allocated from DWS Equity 500 Index Portfolio (%) Ratio of expenses after expense reductions, including expenses allocated from DWS Equity 500 Index Portfolio (%) Ratio of net investment income (%) a Based on average shares outstanding during the period. b Total return does not reflect the effect of any sales charges. c Total return would have been lower had certain expenses not been reduced. Years Ended December 31, Class C Selected Per Share Data Net asset value, beginning of period $ Income (loss) from investment operations: Net investment incomea Net realized and unrealized gain (loss) * Total from investment operations Less distributions from: Net investment income ) Net realized gains — ) — — — Total distributions ) Net asset value, end of period $ Total Return (%)b c c Ratios to Average Net Assets and Supplemental Data Net assets, end of period ($ millions) 44 25 12 12 10 Ratio of expenses before expense reductions, including expenses allocated from DWS Equity 500 Index Portfolio (%) Ratio of expenses after expense reductions, including expenses allocated from DWS Equity 500 Index Portfolio (%) Ratio of net investment income (%) a Based on average shares outstanding during the period. b Total return does not reflect the effect of any sales charges. c Total return would have been lower had certain expenses not been reduced. * Amount is less than $.005. Years Ended December 31, Class S Selected Per Share Data Net asset value, beginning of period $ Income (loss) from investment operations: Net investment incomea Net realized and unrealized gain (loss) * Total from investment operations Less distributions from: Net investment income ) Net realized gains — ) — — — Total distributions ) Net asset value, end of period $ Total Return (%) b b Ratios to Average Net Assets and Supplemental Data Net assets, end of period ($ millions) Ratio of expenses before expense reductions, including expenses allocated from DWS Equity 500 Index Portfolio (%) Ratio of expenses after expense reductions, including expenses allocated from DWS Equity 500 Index Portfolio (%) Ratio of net investment income (%) a Based on average shares outstanding during the period. b Total return would have been lower had certain expenses not been reduced. * Amount is less than $.005. Notes to Financial Statements A. Organization and Significant Accounting Policies DWS S&P 500 Index Fund (the "Fund") is a diversified series of the DWS Institutional Funds (the "Trust"), which is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), as an open-end management investment company organized as a Massachusetts business trust. The Fund, a feeder fund, seeks to achieve its investment objective by investing all of its investable assets in a master portfolio, DWS Equity 500 Index Portfolio (the "Portfolio"), a diversified open-end management investment company registered under the 1940 Act and organized as a New York trust advised by Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), an indirect, wholly owned subsidiary of Deutsche Bank AG. A master/feeder fund structure is one in which a fund (a "feeder fund"), instead of investing directly in a portfolio of securities, invests most or all of its investment assets in a separate registered investment company (the "master fund") with substantially the same investment objective and policies as the feeder fund. Such a structure permits the pooling of assets of two or more feeder funds, preserving separate identities or distribution channels at the feeder fund level. On December 31, 2013, the Fund owned approximately 44% of the Portfolio. The Fund offers multiple classes of shares which provide investors with different purchase options. Class A shares are offered to investors subject to an initial sales charge. Class B shares of the Fund are closed to new purchases, except exchanges or the reinvestment of dividends or other distributions. Class B shares were offered to investors without an initial sales charge and are subject to higher ongoing expenses than Class A shares and a contingent deferred sales charge payable upon certain redemptions. Class B shares automatically convert to Class A shares six years after issuance. Class C shares are offered to investors without an initial sales charge but are subject to higher ongoing expenses than Class A shares and a contingent deferred sales charge payable upon certain redemptions within one year of purchase. Class C shares do not automatically convert into another class. Class S shares are not subject to initial or contingent deferred sales charges and are only available to a limited group of investors. Investment income, realized and unrealized gains and losses and certain fund-level expenses and expense reductions, if any, are borne pro rata on the basis of relative net assets by the holders of all classes of shares, except that each class bears certain expenses unique to that class such as distribution and services fees, services to shareholders and certain other class-specific expenses. Differences in class-level expenses may result in payment of different per share dividends by class. All shares of the Fund have equal rights with respect to voting subject to class-specific arrangements. The Fund's financial statements are prepared in accordance with accounting principles generally accepted in the United States of America which require the use of management estimates. Actual results could differ from those estimates. The policies described below are followed consistently by the Fund in the preparation of its financial statements. The financial statements of the Portfolio, including the Investment Portfolio, are contained elsewhere in this report and should be read in conjunction with the Fund's financial statements. Security Valuation. The Fund records its investment in the Portfolio at value, which reflects its proportionate interest in the net assets of the Portfolio. Valuation of the securities held by the Portfolio is discussed in the notes to the Portfolio's financial statements included elsewhere in this report. Disclosure about the classification of fair value measurements is included in a table following the Portfolio's Investment Portfolio. Federal Income Taxes. The Fund's policy is to comply with the requirements of the Internal Revenue Code, as amended, which are applicable to regulated investment companies, and to distribute all of its taxable income to its shareholders. Accordingly, the Fund paid no federal income taxes and no federal income tax provision was required. Under the Regulated Investment Company Modernization Act of 2010, net capital losses incurred post-enactment may be carried forward indefinitely, and their character is retained as short-term and/or long-term. Previously, net capital losses were carried forward for eight years and treated as short-term losses. As a transition rule, the Act requires that post-enactment net capital losses be used before pre-enactment net capital losses. At December 31, 2013, the Fund had a net tax basis capital loss carryforward of approximately $16,359,000 of pre-enactment losses, which may be applied against any realized net taxable capital gains of each succeeding year until fully utilized or until December 31, 2017 ($8,687,000) and December 31, 2018 ($7,672,000), the respective expiration dates, whichever occurs first, and which may be subject to certain limitations under Section 384 of the Internal Revenue Code. The Fund has reviewed the tax positions for the open tax years as of December 31, 2013, and has determined that no provision for income tax is required in the Fund's financial statements. The Fund's federal tax returns for the prior three fiscal years remain open subject to examination by the Internal Revenue Service. Distribution of Income and Gains. Distributions from net investment income of the Fund are declared and distributed to shareholders quarterly. Net realized gains from investment transactions, in excess of available capital loss carryforwards, would be taxable to the Fund if not distributed, and, therefore, will be distributed to shareholders at least annually. The Fund may also make additional distributions for tax purposes if necessary. The timing and characterization of certain income and capital gain distributions are determined annually in accordance with federal tax regulations which may differ from accounting principles generally accepted in the United States of America. These differences primarily relate to redemptions in-kind, investments in futures contracts and certain securities sold at a loss. As a result, net investment income (loss) and net realized gain (loss) on investment transactions for a reporting period may differ significantly from distributions during such period. Accordingly, the Fund may periodically make reclassifications among certain of its capital accounts without impacting the net asset value of the Fund. At December 31, 2013, the Fund's components of distributable earnings (accumulated losses) on a tax basis were as follows: Undistributed ordinary income $ Capital loss carryforwards $ ) In addition, the tax character of distributions paid to shareholders by the Fund is summarized as follows: Years Ended December 31, Distributions from ordinary income $ $ Distributions from long-term capital gains $ — $ Contingencies. In the normal course of business, the Fund may enter into contracts with service providers that contain general indemnification clauses. The Fund's maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet been made. However, based on experience, the Fund expects the risk of loss to be remote. Other. The Fund receives a daily allocation of the Portfolio's income, expenses and net realized and unrealized gains and losses in proportion to its investment in the Portfolio. Expenses directly attributed to a fund are charged to that fund, while expenses which are attributable to the Trust are allocated among the funds in the Trust on the basis of relative net assets. B. Related Parties Management Agreement. Under its Investment Management Agreement with the Fund, the Advisor serves as investment manager to the Fund. The Advisor receives a management fee from the Portfolio pursuant to the master/feeder structure noted above in Note A. Pursuant to the Investment Management Agreement, the Fund pays no management fee to the Advisor so long as the Fund is a feeder fund that invests substantially all of its assets in the Portfolio. In the event the Board of Trustees determines it is in the best interests of the Fund to withdraw its investment from the Portfolio, the Advisor may become responsible for directly managing the assets of the Fund under the Investment Management Agreement. In such event, the Fund would pay the Advisor an annual fee of 0.15% of the Fund's average daily net assets, accrued daily and payable monthly. Effective October 1, 2013 through September 30, 2014, the Advisor has contractually agreed to waive its fees and/or reimburse certain operating expenses of the Fund to the extent necessary to maintain the operating expenses (excluding certain expenses such as extraordinary expenses, taxes, brokerage and interest) of each class as follows: Class A .68% Class B 1.43% Class C 1.43% Class S .43% Administration Fee. Pursuant to an Administrative Services Agreement, DIMA provides most administrative services to the Fund. For all services provided under the Administrative Services Agreement, the Fund pays the Advisor an annual fee ("Administration Fee") of 0.10% of the Fund's average daily net assets, computed and accrued daily and payable monthly. For the year ended December 31, 2013, the Administration Fee was $819,696, of which $74,563 is unpaid. Service Provider Fees. DWS Investments Service Company ("DISC"), an affiliate of the Advisor, is the transfer agent, dividend-paying agent and shareholder service agent of the Fund. Pursuant to a sub-transfer agency agreement between DISC and DST Systems, Inc. ("DST"), DISC has delegated certain transfer agent, dividend-paying agent and shareholder service agent functions to DST. DISC compensates DST out of the shareholder servicing fee it receives from the Fund. For the year ended December 31, 2013, the amounts charged to the Fund by DISC were as follows: Services to Shareholders Total Aggregated Unpaid at December 31, 2013 Class A $ $ Class B Class C Class S $ $ Distribution and Service Agreement. Under the Fund's Class B and C 12b-1 Plans, DWS Investments Distributors, Inc. ("DIDI"), a subsidiary of the Advisor, receives a fee ("Distribution Fee") of 0.75% of average daily net assets of each of Class B and C shares. In accordance with the Fund's Underwriting and Distribution Services Agreement, DIDI enters into related selling group agreements with various firms at various rates for sales of Class B and C shares. For the year ended December 31, 2013, the Distribution Fee was as follows: Distribution Fee Total Aggregated Unpaid at December 31, 2013 Class B $ $ Class C $ $ In addition, DIDI provides information and administrative services for a fee ("Service Fee") to Class A, B and C shareholders at an annual rate of up to 0.25% of average daily net assets for each such class. DIDI in turn has various agreements with financial services firms that provide these services and pays these fees based upon the assets of shareholder accounts the firms service. For the year ended December 31, 2013, the Service Fee was as follows: Service Fee Total Aggregated Unpaid at December 31, 2013 Annual Effective Rate Class A $ $ % Class B % Class C % $ $ Underwriting Agreement and Contingent Deferred Sales Charge. DIDI is the principal underwriter for the Fund. Underwriting commissions paid to DIDI in connection with the distribution of Class A shares for the year ended December 31, 2013 aggregated $22,894. In addition, DIDI receives any contingent deferred sales charge ("CDSC") from Class B share redemptions occurring within six years of purchase and Class C share redemptions occurring within one year of purchase. There is no such charge upon redemption of any share appreciation or reinvested dividends. The CDSC is based on declining rates ranging from 4% to 1% for Class B and 1% for Class C, of the value of the shares redeemed. For the year ended December 31, 2013, the CDSC for Class B and C shares aggregated $3,507 and $8,137, respectively. A deferred sales charge of up to 1% is assessed on certain redemptions of Class A shares. For the year ended December 31, 2013, DIDI received $2,947 for Class A shares. Typesetting and Filing Service Fees. Under an agreement with DIMA, DIMA is compensated for providing typesetting and certain regulatory filing services to the Fund. For the year ended December 31, 2013, the amount charged to the Fund by DIMA included in the Statement of Operations under "reports to shareholders" aggregated $23,013, of which $9,841 is unpaid. Trustees' Fees and Expenses. The Fund paid retainer fees to each Trustee not affiliated with the Advisor, plus specified amounts to the Board Chairperson and Vice Chairperson and to each committee Chairperson. C. Share Transactions The following table summarizes share and dollar activity in the Fund: Year Ended December 31, 2013 Year Ended December 31, 2012 Shares Dollars Shares Dollars Shares sold Class A $ $ Class B Class C Class S $ $ Shares issued in tax-free reorganization* Class A — $
